 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10
11 FATEMEH SANIEFAR,                                Case No. 1:17-cv-00823-LJO-BAM
                                                    Hon. Lawrence J. O’Neill
                       Plaintiff,
12
     vs.                                            ORDER GRANTING JOINT
13                                                  STIPULATION FOR DISMISSAL WITH
     RONALD D. MOORE, TANYA E. MOORE,               PREJUDICE AS TO DEFENDANT
14 KENNETH RANDOLPH MOORE,                          ZACHARY BEST ONLY AND REQUEST
     MAREJKA SACKS, ELMER LEROY FALK,               FOR COURT TO RETAIN
15 ZACHARY M. BEST, MOORE LAW FIRM,                 JURISDICTION TO ENFORCE
     a California Professional Corporation,         SETTLEMENT AGREEMENT DURING
16 MISSION LAW FIRM, a California                   PENDENCY OF ACTION
     Professional Corporation, GEOSHUA
17 LEVINSON, RICK D. MOORE, WEST
     COAST CASP AND ADA SERVICES, a
18 California Corporation, RONNY LORETO,
     and DOES 1 THROUGH 100, inclusive,             Action Filed: June 20, 2017
19                                                  Trial Date:   May 5, 2020
                       Defendants.
20
21
22
23
24
25
26
27
28

     SMRH:4847-0558-4042.1                           ORDER RE JOINT STIPULATION FOR DISMISSAL
 1            Pursuant to Plaintiff Fatemah Saniefar and Defendant Zachary Best’s (the “Parties”) “Joint

 2 Stipulation for Dismissal with Prejudice as to Defendant Zachary Best Only and Request for Court
 3 to Retain Jurisdiction to Enforce Settlement Agreement During Pendency of Action” and good
 4 cause appearing therefore, IT IS HEREBY ORDERED that Defendant Zachary Best is hereby
 5 dismissed from the instant case with prejudice. Each party shall bear his and/or her own costs and
 6 attorney’s fees. The Court shall retain jurisdiction to enforce the settlement agreement between
 7 Plaintiff Fatemeh Saniefar and Defendant Zachary Best ONLY until such time that the Action
 8 remains pending before Court and such jurisdiction shall conclude upon termination of the Action.
 9
10
     IT IS SO ORDERED.
11
         Dated:       October 28, 2019                     /s/ Lawrence J. O’Neill _____
12                                                 UNITED STATES CHIEF DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4847-0558-4042.1                                ORDER RE JOINT STIPULATION FOR DISMISSAL
